McBRIDE, C. J.
This is a motion to dismiss an appeal and affirm judgment.
 The appellant, on the sixteenth day of October, 1922, was convicted in the Circuit Court of Tillamook County of the crime of larceny and adjudged to serve an indeterminate term of not to exceed four years in the penitentiary. On the twentieth day of October, 1922, he served and filed his notice of appeal. On the twenty-third day of October, 1922, he filed in the Circuit Court his undertaking of bail, since which time he has done nothing.
There is no certificate of probable cause and therefore no legal stay of proceedings, as the filing of appellant’s undertaking of bail does not, of itself, stay the proceedings, and whether he is in the penitentiary or out of it does not appear.
The appeal is clearly abandoned and the judgment is therefore affirmed, and this cause is remanded to the court below for such further proceedings as may be proper under the circumstances:
Appeal Dismissed and Judgment Affirmed.